Sherwood, J.
The defendant being indicted for a felonious assault, after several continuances on the part of the state, moved to be discharged. The lower court granted his motion and discharged him, and from this order of discharge the state has appealed. Into the correctness of this order we can not look, as the state has no right of appeal in such cases. It is only when the “indictment is quashed, or adjudged insufficient upon demurrer, or when judgment thereon is arrested” (R. S. 1889, secs. 4289, 4290), that the state is allowed an appeal. State v. Risley, 72 Mo. 609; State v. Heisserer, 83 Mo. 692; State v. Ashcraft, 95 Mo. 348. In consequence of these statutory provisions, this appeal having been improvidently taken, must be dismissed.
All concur.